UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15 (d)of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 4, 2010 CONFEDERATE MOTORS, INC. (Exact name of Registrant as specified in charter) Delaware 333-130858 26-4182621 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification Number) 2222 5th Avenue South Birmingham, AL 35233 (Address of principal executive offices) Registrant’s telephone number, including area code: (205)324-9888 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions (see General Instruction A.2 below). o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)). o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13(e)-4(c)) 1 Item4.01 Change in Registrant’s Certifying Accountant (a) Resignation ofPrevious Independent Registered Public Accounting Firm. i On June 4, 2010, Bartolomei Pucciarelli CPAs & Advisors (“BP”) notified us that they do not intend to stand for re-appointment and they will cease services as our independent registered public accounting firm on the earliest of the following events; 1) The Company approves and appoints a new independent registered public accounting firm or 2) BP completes their review procedures of The Companies Quarterly Report Form 10-Q for the quarter ended June 30, 2010The Board of Directors of the Company acknowledged and approved such resignation on June 8, 2010. ii The Company’s Board of Directors has not currently approved a new independent registered public accounting firm. iii BP’s reports on the financial statements of the Company for the year ended December 31, 2009 did not contain an adverse opinion or a disclaimer of opinion, nor were they qualified or modified as to uncertainty, audit scope, or accounting principles, except for a going concern. iv In connection with the audit and review of the financial statements of the Company through March 31, 2010, there were no disagreements on any matter of accounting principles or practices, financial statement disclosures, or auditing scope or procedures, which disagreements if not resolved to their satisfaction would have caused them to make reference in connection with BP’s opinion to the subject matter of the disagreement. v During the fiscal years ended December 31, 2009 and 2008, and subsequent interim period ended March 31, 2010 and through the date of dismissal, we did not experience any reportable events, except BP identified the following material weakness of our internal controls, which constitute a reportable event under Item 304(a)(1)(v) of Regulation S-K: ●Inadequate design of monitoring controls used to assess the design and operating effectiveness of internal control over time ●Inadequate design of controls over recording accruals, timely identification and disclosure of contingencies and contingent liabilities, timely identification and disclosure of related parties, proper recording and identification of compensation items and the resultant payroll tax liabilities, timely recording of merchant account activity and proper identification of financial statement disclosures ●Inadequate design of controls over non-routine or complex accounting transactions ● Inadequate design of controls over inventory costing ●Inadequate corporate governance policies ●Inadequate segregation of duties The material internal control weaknesses identified in paragraph (a)(v) resulted in significant restatements of our financials for the quarters ended March 31, 2009, June 30, 2009 and September 30, 2009.On May 21, 2010, we filed a Current Report on Form 8-k for the non-reliance on our previously filed financial statements. Our board of directors discussed the reportable events with BP and we authorized BP to report fully to inquires of its successor accountant concerning the reportable event pursuant to Item 304(a)(1)(v) of Regulation S-K. vi The Company provided BP with a copy of this Current Report on Form 8-K and requested that BP furnished it with a letter addressed to the SEC stating whether or not theyagree with the above statements.The Company has received the requested letter from BP, and a copy of such letter is filed as Exhibit 16.1 to this Current Report Form 8-K. Item9.01 Financial Statements and Exhibits (a) Exhibits Exhibit Number Description Letter from Bartolomei Pucciarelli, CPAs & Advisors dated June [ ], 2010 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized CONFEDERATE MOTORS, INC. Date:June 10, 2010 By: /s/H. Matthew Chambers H. Matthew Chambers Chairman of the Board & Chief Executive Officer 3
